Citation Nr: 0212445	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an increased evaluation for chronic 
bronchitis-bronchial asthma, currently evaluated as 60 
percent disabling.

2.  Entitlement to an effective date earlier than December 
12, 2000, for a grant of an evaluation of 60 percent for 
chronic bronchitis-bronchial asthma and a total disability 
evaluation based on individual unemployability due to service 
connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1999 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On June 14, 2002, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Member of the Board.  A transcript of that hearing is of 
record. 


FINDING OF FACT

On June 14, 2002, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant and his representative that a withdrawal of the 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the hearing in June 2002, the veteran and his 
representative stated that: the veteran is satisfied with the 
evaluation of 60 percent for his service connected chronic 
bronchitis-bronchial asthma assigned by a rating decision in 
February 2002; and the veteran does not wish to pursue his 
current appeal but rather wishes VA to consider another 
issue.  The Board, therefore, finds that the appellant has 
requested that his current appeal be withdrawn.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  Withdrawal 
may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2001).  As reflected in the transcript 
of the June 2002 hearing, the appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.


REMAND

A rating decision in February 2002 granted entitlement to an 
evaluation of 60 percent for chronic bronchitis-bronchial 
asthma and, also, entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities (TDIU), effective December 12, 2000.  
In April 2002, the veteran filed a statement captioned 
"Notice of Disagreement", in which he stated that he had 
been totally disabled by reason of chronic broncitis-
bronchial asthma since 1979-1980 and that he should be 
compensated by VA effective October 25, 1993, which was the 
date of the grant of service connection for chronic 
bronchitis-bronchial asthma.  At the hearing in June 2002, 
the veteran and his representative clarified that the veteran 
is requesting an effective date of October 25, 1993, for the 
grant of an evaluation of 60 percent for chronic bronchitis-
bronchial asthma and TDIU, which were assigned by the rating 
decision of February 2002.  The Board finds that, in April 
2002, the veteran filed a timely notice of disagreement with 
the effective date of December 12, 2000, assigned for those 
benefits by the rating decision of February 2002.  See 
38 C.F.R. §§ 20.200, 20.201, 20.300 (2001).  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to the earlier effective date 
issue.  38 C.F.R. § 19.26 (2001).  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has held that the proper course of action is 
to remand the matter to the RO.  Manlincon v. West, 12 
Vet.App. 238 (1999).

Accordingly, the issue of entitlement to an effective date 
earlier than December 12, 2000, for assignment of an 
evaluation of 60 percent for chronic bronchitis-bronchial 
asthma and TDIU is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed assignment of an effective date 
for an evaluation of 60 percent for 
chronic bronchitis-bronchial asthma and 
TDIU.  The veteran and his representative 
should be clearly advised of the need to 
file a timely substantive appeal if the 
veteran wishes to complete an appeal from 
that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).  The 
appellant has the right to submit additional 

evidence and argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



